DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 3/25/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (Currently Amended) An information processing apparatus, comprising: 
an obtaining means configured to obtain scanned document data from scanning a formatted document by a scanning means of the information processing apparatus; 
a display means configured to present a screen on a display for selecting items to be used for a password, the screen being separate and distinct from the scanned document data; 
a selection receiving means configured to receive a selection on the screen selecting  an item to be used for a password from among items written on a formatted document, the items not being specified in the formatted document as information to be used for a password; 
a generation means configured to generate a password by re-arranging a character string obtained as a character recognition result for the item selected by the selection receiving means on the formatted document, the re-arranged character string, which is the generated password, being not part of the original formatted document; 
a conversion means configured to convert the scanned document data into document data protected with the generated password; and 
a file attribute setting means configured to set information for identifying the item used for generation of the password as attribute information of the protected document data, wherein the set attribute information is presented to a user as a password hint, and the set information is incorporated into a file attribute of the protected document data.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (e.g. claim 4) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following terms are interpreted in view of 112(f) in claim 4:
Obtaining means is interpreted as the password management table that manages information on items that configure a password to be used for protecting document data obtained by reading a document, which is disclosed on pages 5 and 6;
Scanning means is a scanner that optically reads a document placed on a reading table to generate document data, which is disclosed on page 8;
Display means is a screen that shows a list of labels of items included in the password candidate table corresponding to the document type of the scanned document and receive a user’s selection of items to be used for the password, which is disclosed on pages 9 and 10;
Selection receiving means is interpreted as the item selecting part that performs processing of selecting one or more items to be used for the password from among the items associated with the description entries in the formatted document, which is disclosed on page 10;  
Generation means is interpreted as the password generating part that extracts a character string corresponding to each item registered in the password management table from the character string of each description entry obtained by the character recognition in the document data and generates the password by arranging the character strings of the respective items at the corresponding item positions, which is disclosed on page 11;
Conversion means is interpreted as the document protection processing part that performs processing of protecting the document data with the password generated by the password generating part, wherein the protection processing may be performed by using any one of various publicly-known password protection methods, which is disclosed on pages 11 and 12; and 
File attribute setting means is interpreted as the attribute setting part that sets information on the arrangement of the items selected by the item selecting part as a password hint attribute that is one attribute of the protected data.  This information may be generated based on the password management table, which is disclosed on page 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following are the unique features of the claims: 
Present a screen for selecting items to be used for a password, the screen being separate and distinct from the scanned document data; receive a selection on the screen selecting an item to be used for a password from among items written on a formatted document, the items not being specified in the formatted document as information to be used 

These features in combination where not found in the prior art cited and/or applied.  These limitations combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, based on the above, the claims are allowed.

 .	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672